DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outlet flow end" in section b) of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “outlet flow end” is intended to refer to the “outlet end”. Claims 2 – 9 depend from claim 1 and are also rejected.
Claim 2 recites the limitation "the first or second axial end".  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2017/0096973 to Kaufmann et al. (hereinafter referred to as Kaufmann).
	In regard to claim 1, Kaufmann discloses a side load filter cartridge (100), as shown in figures 1 and 2. The filter cartridge is shown to include a media pack configured for installation into a side opening of an air cleaner housing. The media pack extend along a longitudinal axis (X) between an inlet end (11) and an outlet end (112). The media pack defines an outer perimeter. The seal (116), as further shown in figure 11, forms a seal arrangement operatively positioned with respect to the media pack. The seal arrangement (116) defines an axial seal surface facing towards the outlet flow end. The seal arrangement (116) is shown to be arranged at an oblique angle to the longitudinal flow axis (X). The lid (13) having latches forms a first connection member configured to engage with a lock mechanism of an air cleaner to secure the media pack within an air cleaner housing. The first connection member is shown to be operably connected to the media pack with a portion of the first connection member extending beyond the media pack outlet flow end (112). 
	In regard to claim 2, as shown in figures 1 and 2, Kaufmann includes additional latches that can be considered to form a second connection member located opposite the first connection member and proximate an axial end. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann.
	Kaufmann is discussed above in section 7. In regard to claims 3 and 4, Kaufmann does not specifically disclose a first or second connection member to be aligned with an axis of symmetry of the media pack. There is no evidence the exact position of the latches, or connection members, in Kaufmann is critical. Predictably, latches could be aligned with an axis of symmetry of the media pack and function equivalently to lock the cover closed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaufmann to include latches aligned with an axis of symmetry of the media pack as this represents a mere rearrangement of parts that does not affect the function of the latches to close the cover. 
	In regard to claims 5 – 8, Kaufmann does not disclose connection members with the claimed arc-shaped sidewall or tab structure. There is no evidence the exact shape/locking means of the latches in Kaufmann is critical as long as they form a connection to connect the cover to the housing. Connection means having various corresponding shapes are known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaufmann to include connection members with arc-shaped sidewalls that extend orthogonally away from the media pack and longitudinal axis and include a detent and/or a tab structure extending parallel to the longitudinal axis as the shape of the connection means is considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, see In re Dailey, 149 USPQ 47. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 – 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 9, as shown in figure 11, Kaufmann includes a circumferential shell (118) surrounding the media pack outer perimeter. The cover (13) in Kaufmann, however, is not formed integrally with the filter cartridge. There is no teaching or suggestion in Kaufmann for the cover (13) to be integrally formed with the shell (118) of the filter cartridge. 
	In regard to claim 10, as discussed above, Kaufmann discloses a similar air cleaner assembly with a housing, a filter cartridge received within the housing, and a lock mechanism. The lock mechanism is capable of connecting the cover to the housing whether a filter cartridge is installed or not. There is no teaching or suggestion in Kaufmann for the filter cartridge and lock mechanism to include interacting features enabling the lock mechanism to be moved from the unlocked position to the locked position only when the filter cartridge is installed within the housing. Claims 11 – 15 depend from claim 10 and would be allowable for at least the same reason as claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773